Citation Nr: 1819271	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder not otherwise specified (NOS) prior to September 14, 2011.

2.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder NOS beginning on September 14, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in August 2015 and August 2017.  The development has been completed and the case has since been returned to the Board for appellate review. 

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) issued a February 2013 rating decision in which the rating for an anxiety disorder was increased to 10 percent effective June 30, 2009, and 30 percent effective September 14, 2011.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period prior to September 14, 2011, the Veteran's anxiety disorder NOS was productive of occupational and social impairment due to mild or transient symptoms, but not occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas or total social and occupational impairment.
2.  For the period beginning on September 14, 2011, the Veteran's anxiety disorder NOS was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not productive of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas or total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to September 14, 2011, the criteria for an initial rating in excess of 10 percent for an anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.130, Diagnostic Code 9413 (2017).

2.  For the period beginning on September 14, 2011, the criteria for an initial rating in excess of 30 percent for an anxiety disorder NOS have not been met.  38 U.S.C.   §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing
regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to the propriety of the assigned rating for the service-connected anxiety disorder, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the December 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded multiple VA examinations in conjunction with the claims for an increased rating on appeal, including VA examinations conducted in December 2009 and August 2015, to determine the severity of his anxiety disorder.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected anxiety disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative have alleged that his anxiety disorder has worsened in severity since the VA examination.  Rather, they argue that the evidence reveals that the Veteran's anxiety disorder has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary. 

Furthermore, Board finds there has been substantial compliance with the Board's April 2015 and August 2017 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  The Veteran's updated VA treatment records have been obtained and a June 2015 letter requested that the Veteran complete an authorization form to allow VA to obtain records for any private physicians who treated him for his disability on appeal.  The Veteran underwent a VA examination in August 2015.  In addition, a December 2017 RO Memorandum explained that the Appeals Resource Center has no jurisdiction to address issues which have not been adjudicated by the Agency of Original Jurisdiction and that the referred petition to reopen a claim for service connection for posttraumatic stress disorder.  Therefore, the Board finds that there has been substantial compliance with its April 2015 and August 2017 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

In this case, the Veteran's anxiety is currently assigned a 10 percent rating as of September 14, 2011 and a 30 percent rating beginning on September 14, 2011 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 9413.

Under the General Rating Formula, a 10 percent rating warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, 9413.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's medical records from February 2010 to December 2017 reflect the Veteran denied having hallucinations, delusions, and suicidal and homicidal ideations; and that the Veteran was oriented to time, place, and person.  During the same period, the evaluators noted the Veteran had no signs of obsessions and compulsions and was dressed appropriately and well groomed.  See, e.g., July 2011, October 2012 VA treatment records.  Further, in many instances, the evaluator reported the Veteran displayed logical thoughts, good judgment, and normal insights.  See, e.g., February 2010, July 2011, and October 2012 VA treatment records.

During preventive care appointments, the Veteran sporadically reported having little to no interest in things and feeling depressed.  See August 2016 VA treatment record.  While at other times, he reported not feeling depressed or hopeless.  See October 2012, August 2014, August 2015 and August 2017 VA treatment records.

In February 2010, the Veteran was evaluated and reported experiencing nightmares and flashbacks.

In records from September 2011 to August 2017, the Veteran indicated he was in no acute distress.

In November 2011, the Veteran denied general stress, depression, fears, and phobia and the psychologist noted a lessened sense of avoidance during the group session.

In May 2012, the Veteran reported feeling depressed which was ruled by the evaluation as moderate to severe depression.   The Veteran also indicated he had little interest in doing things, and experienced sleeping, appetite, and concentration problems.  Lastly, during the appointment, it was noted the Veteran experienced a sense of hopelessness.

In January 2014, the Veteran reported experiencing flashbacks, avoidance of triggers, and emotional arousal.

During routine appointments in November 2014 and January 2015, it was noted the Veteran denied being depressed or having anxiety.

Additionally, the Veteran was afforded two VA examinations in connection with his anxiety disorder.  In December 2009, the Veteran reported feeling depressed.  Additionally, it was noted the Veteran experienced startled response and recurrent recollections of events.  However, the Veteran denied having a sleep impairment, hallucinations, or delusions.  Additionally, he expressed he had a great marriage and relationship with his children and tons of friends.  The examiner noted the Veteran was clean, neatly groomed and used coherent speech.  Ultimately, the examiner found the Veteran did not meet the criteria for PTSD but rather an anxiety disorder.
Again, in August 2015, the Veteran was evaluated during a VA examination.  
The examiner noted a diagnosis of unspecified trauma and stressor-related disorder, previously diagnosed as an anxiety disorder.  Further, the examiner found the Veteran experienced occupational and social impairment due to mild or transient symptoms noting the Veteran's symptoms included recurrent nightmares, intrusive thoughts, distorted thinking and hypervigilance of longer than a month.  Lastly, the examiner concluded the Veteran did not meet the diagnostic criteria for PTSD.

Period Prior to September 14, 2011

As noted, the Veteran's anxiety disorder is currently assigned a 10 percent rating prior to September 14, 2011.

The Board finds the foregoing evidence demonstrates the Veteran's overall disability picture, to include the severity, frequency, and duration of symptoms, as well as the resulting impairment of social and occupational functioning is consistent with a 10 percent rating prior to September 14, 2011.  

With regards to the social functioning, the Veteran reported that he had been married for 47 years and that his marriage was good in a December 2009 VA examination report.  He also reported that had a great relationship with his two adult daughters, that he was close with his three granddaughters and that he had "tons" of friends in the December 2009 VA examination report.  For leisure pursuits, he reported spending time with family, restoring cars and belonging to car clubs in December 2009 VA examination report. 

With regards to the Veteran's occupational functioning, he reported that he had retired in 2003 after working in fire and rescue for 37 years in a December 2009 VA examination report.  He also reported that he had retired due to age or duration of work.

The Veteran had a history of only mild symptoms that included mild depression, startled response and recurrent thoughts of past events.  As noted above, during the December 2009 VA examination, the examiner found that although the Veteran experienced depression at times, his symptoms did not affect this ability to maintain relationships, or care for himself.  Additionally, the Veteran did not have symptoms of memory loss, panic attacks, or chronic sleep impairment.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include occasional nightmares, difficulty sleeping, and irritability.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 10 percent under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, deficiencies in most area, or total occupational and social impairment.  In this regard, as indicated previously, the Veteran maintains extensive social relationships and his anxiety disorder has not been shown to interfere with his employability. 

The Board further finds that the Veteran's anxiety disorder does not more closely approximated the criteria for a 50, 70 or 100 percent rating prior to September 14, 2011.  The Veteran's anxiety disorder symptoms are not of the type and severity contemplated by the 50 percent rating.  The Veteran has denied, and the record has not otherwise shown, panic attacks.  While the Veteran reported anxiety and difficulty concentrating, there is no indication that he was unable to understand complex commands.   A December 2009 VA examination found the Veteran's remote, recent, and immediate memory to be normal, his thought processes and thought content to be unremarkable and that he understood the outcome of his behavior.  His speech was not found to be flattened, circumstantial, circumlocutory, or stereotyped.  As discussed above, the Veteran maintained a long-term marriage with his wife, maintained relationships with his adult children and grandchildren, described having "tons" of friends, and attended social activities.  Moreover, while the Veteran was not employed during this appellate period, he reported that he had retired after 37 years of work in fire and rescue.

The Board also finds that the Veteran's anxiety disorder symptoms are not of the type and severity contemplated by the 70 or 100 percent rating for the appeal period prior to September 14, 2011.  The Veteran has denied, and the record does not otherwise reflect, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, persistent delusions or hallucinations, grossly inappropriate behavior or memory loss.  The Veteran's speech was not found to be intermittently illogical, obscure or irrelevant and his impulse control was found to be fair in December 2009.  Further, this thought process and thought content were found to be unremarkable in December 2009. He was not found to have spatial disorientation or that he neglected personal hygiene or was unable to maintain minimal personal hygiene.  As stated previously, he maintained his long-term marriage to his wife, maintained relationships with his adult children and grandchildren and described social relationships with his friends.  Suicidal and homicidal thoughts were denied in December 2009 and not shown in the clinical records.

Overall, the Board finds the Veteran's symptoms were mild or transient warranting a 10 percent rating prior to September 14, 2011.  Therefore, the claim for a higher rating is denied.

Period Beginning On September 14, 2011

For the period beginning on September 14, 2011, the Board finds the foregoing evidence demonstrates the Veteran's overall disability picture, to include severity, frequency, and duration of his symptoms, as well as resulting impairment of social and occupational functioning is consistent with a 30 percent rating.

During that period, the Veteran had begun experiencing more severe depression.  Additionally, the Veteran's medical records do not suggest that he experienced memory loss, a chronic sleep impairment, or inability to care for himself.  Indeed, the evidence of record reflects the opposite.  Moreover, during the August 2015 VA examination, the examiner did not find the Veteran experienced an occupational or social impairment that reduced his reliability or productivity.

With regards to social functioning, the Veteran reported that he had been married for 53 years and that he related well with his family members in the August 2015 VA examination.  He also reported that he had attended a support group for 22 years, reported that he had friends in this support group and that he had friends with whom he and his wife visit.  While the Veteran also reported having difficulty engaging in activities, he attributed this difficulty to his physical pain.  With regards to occupational functioning, the Veteran again reported that he had retired in 2003 after working as a fire rescue chief for 36 years in an August 2015 VA examination.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, sleep difficulties and hypervigilance.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with reduced reliability and productivity, deficiencies in most area, or total occupational and social impairment. In this regard, as indicated previously, the Veteran maintains social relationships and his anxiety disorder has not been shown to interfere with his employability.

The Board also finds that the Veteran's anxiety disorder symptoms are not of the type and severity contemplated by the 70 or 100 percent rating for the appeal period beginning on September 14, 2011.  Specifically, there is no evidence that the Veteran has occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

The Veteran has denied, and the record does not otherwise reflect, panic attacks, difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, obsessional rituals, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living. disorientation to time or place, or memory loss for the names of close relatives, own occupation or own name.
The Veteran's speech was not found to be intermittently illogical, obscure or irrelevant and his impulse control was not found to be impaired.  His thought processes were found to be well-organized with no evidence of psychosis in August 2015 VA examination.  The August 2015 VA examiner found that the Veteran had good insight and judgment.  Moreover, the Veteran consistently reported having effective social relationships as he maintained a long-term marriage to his wife, relationships with his other family members, participating in a support group and that he socializes with friends.  Although the Veteran reported depression related to the way his body feels and some anxiety mainly related to intrusive medical procedures, there is no indication that such mood disturbances impacted his functioning or that they were near-continuous.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent beginning on September 14, 2011.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected anxiety disorder; however, the Board finds that his symptomatology has been stable throughout each appeal period.  Therefore, assigning a further staged rating for such disability is not warranted. 
In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms as well as his representative's observations regarding his symptoms, which each is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of an increased rating for anxiety disorder pursuant to any applicable criteria at any point pertinent to this appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial rating in excess of 10 percent for anxiety disorder NOS prior to September 14, 2011 is denied.

An initial evaluation in excess of 30 percent for anxiety disorder NOS beginning on September 14, 2011 is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


